                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                                5:18-cv-00143-FDW

BRANDIS JORDAN,                      )
                                     )
            Plaintiff,               )
                                     )
      vs.                            )
                                     )                              ORDER
                                     )
FNU DAVES, et al.,                   )
                                     )
                                     )
            Defendants.              )
____________________________________ )

       THIS MATTER is before the Court on its own motion on Plaintiff’s “Responds to the

Court Order to Dismiss Defendants Daves, From This Action.” [Doc. 37].

       Pro se Plaintiff Brandis Jordan (“Plaintiff”) filed this action pursuant to 42 U.S.C. § 1983

on September 6, 2018. [Doc. 1]. The Plaintiff’s allegations survived initial review on February

12, 2019. [Doc. 9]. After initial review, a waiver of service executed executed by Defendant

McNemar was filed on April 15, 2019. On July 3, 2019, Plaintiff moved for entry of default and

default judgment against Defendant Daves. [Doc. 17]. The Court denied these motions, noting

that Defendant Daves had not yet been served with summons and complaint. [Doc. 25]. On July

8, 2019, the Court ordered the Marshal to use reasonable efforts to obtain service on Defendant

Daves, whose last known address had been provided to the Court by the N.C. Department of Public

Safety in a notice under seal. [Docs. 13, 18]. The summons for Defendant FNU Daves, however,

was returned unexecuted on or around July 16, 2019 because Defendant Daves no longer lived at

the last known address for him. [Doc. 20]. No subsequent efforts at effectuating service on

Defendant Daves are reflected in the record in this matter. The deadline for discovery in this case
expired on January 2, 2020, and the dispositive motions deadline is February 1, 2020. [Doc. 31].

       On December 9, 2019, this Court notified the Plaintiff that the Court would dismiss

Defendant FNU Daves (“Defendant Daves”) without prejudice pursuant to Rule 4(m) of the

Federal Rules of Civil Procedure if the Plaintiff failed, within 14 days of that Order, to show good

cause for the failure to timely serve Defendant Daves. [Doc. 35].

       Under Rule 4(m) of the Federal Rules of Civil Procedure:

               If a defendant is not served within 90 days after the complaint is
               filed, the court---on motion or on its own motion after notice to the
               plaintiff---must dismiss the action without prejudice against the
               defendant or order that service be made within a specified time. But
               if the plaintiff shows good cause for the failure, the court must
               extend the time for service for an appropriate period.

Fed. R. Civ. P. 4(m). This Rule makes clear that the Court must extend the service period if the

plaintiff can show “good cause” for the failure to serve. Brooks v. Johnson, 924 F.3d 104, 120

(4th Cir. 2019). “What constitutes ‘good cause’ for purposes of Rule 4(m) ‘necessarily is

determined on a case-by-case basis within the discretion of the district court.” Collins v. Thornton,

--- F. App’x ---, 2019 WL 3801449, at *1 (4th Cir. Aug. 13, 2019) (citations omitted). The service

period in Rule 4(m) is tolled while the district court considers an in forma pauperis complaint.

Robinson v. Clipse, 602 F.3d 605, 608 (4th Cir. 2010).

       Here, the Court concluded its initial review of Plaintiff’s Complaint on February 12, 2019.

[Doc. 9]. As such, Plaintiff had until May 13, 2019, to serve Defendant Daves. In response to the

Court’s show cause order, the Plaintiff states that he does not have access to Defendant Daves’

address because Plaintiff is currently in prison. [Doc. 37]. Then, Plaintiff reiterates that Defendant

Daves was involved in the attack that is the subject of Plaintiff’s Complaint. [Id.]. Plaintiff,

however, does not describe any efforts he has undertaken to locate Defendant Daves. Further, the

record also shows that Plaintiff has been aware that Defendant Daves has not been served since on

                                                  2
or around July 22, 2019, at the latest. [Doc. 25].

          As such, the Plaintiff has not shown good cause for his failure to timely serve Defendant

Daves. Further, the Court declines to exercise its discretion to extend the time for service at this

late stage of these proceedings. The Court will, therefore, dismiss Defendant Daves from this

action.

          IT IS, THEREFORE, ORDERED that:

          1.     Defendant FNU Daves is hereby dismissed as a Defendant in this case without

                 prejudice.

          2.     Plaintiff’s Motion for Entry of Default [Doc. 34] is DENIED as moot.




                                  Signed: January 14, 2020




                                                    3
